department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date se t eo ra t1 date date uil contact person identification_number ---- telephone number -------------- ein legend f d c h s dear ------------------ this is in reply to f’s ruling requests under sec_501 and sec_511 through of the internal_revenue_code facts f is exempt under sec_501 of the code f was formed specifically to provide financial assistance to d by financing refinancing acquiring constructing improving leasing and selling buildings and public improvements as well as purchasing or leasing land and other real and personal_property for the benefit of d d is a governmental district with high schools that were severely overcrowded in f joined in a collaborative effort with d and c a city located in d to purchase land to develop into a construction-ready site for a new high school f states the purchase of property for the new school in was the result of the state department of education’s approval for the purchase of a 135-acre property this 135-acre property was chosen over two other properties even though only acres was needed for the high school the high school was constructed and opened in development of the high school site required extensive dirt removal and site stabilization f c and d collaborated to develop the property for d's high school the improvements were required by a number of governmental entities including d c the state department of education and the state department of toxic control one by-product of the development of the high school site was the creation of three adjacent surplus parcels lots a b and c the surplus parcels the surplus parcels were created and enhanced by extensive grading mandated by the local authorities to prevent landslides on d's hill top location f states the surplus parcels could not be used for educational facilities therefore d had no use for the surplus parcels f states it did the minimum development work necessary to enable it to sell the surplus parcels to liquidate the balance of its investment in the property f’s development included obtaining government approval of a parcel map provide utilities pave streets sidewalks curbs gutters and landscaping for slope stabilization and roadway medians f selected h a national commercial residential developer to purchase the surplus parcels f will maintain certain continuing control in the surplus properties' future development through its approval-disapproval rights to ensure the properties are developed in a manner consistent and conducive with the adjacent public high school f is also planning to sell another unimproved surplus parcel known as s s may be sold to d if d deems the site usable as a special education or school_facility or to a third party if the site is unusable by d f states if it does not sell to d it will use the same considerations in selecting the prospective buyer developer of s as were used in the h transaction f states there will only be two sales the pending sale of the surplus parcels to h which will close in and the proposed sale of s as discussed above which will occur in the near future f states it did not advertised the availability of the surplus parcels other than by engaging a broker to liquidate the property at one time with one buyer and it chose to sell to an experienced national and qualified developer rulings requested income from the sale of the surplus parcels and s does not give rise to unrelated_business_taxable_income within the meaning of sec_511 through of the code sale of the surplus parcels and s will not adversely affect f's exempt status under sec_501 of the code and does not adversely affect the ability of donors to f to deduct their contributions under sec_170 law c a of the code provides for the exemption of organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes sec_512 of the code defines the term unrelated_business_taxable_income with certain modifications as the gross_income derived by any organization from any unrelated_trade_or_business sec_513 of the code provides that the term unrelated_trade_or_business means in the case of any organization subject_to tax by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis of its exemption under sec_501 sec_512 of the code provides for certain exclusions specific deductions and other special rules in computing unrelated_business_income in part as follows there shall be excluded all gains or losses from the sale exchange or other_disposition of property other than-- a stock_in_trade or other_property of a kind which would properly be includible in inventory if on hand at the close of the taxable_year or b property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business in revrul_55_449 1955_2_cb_599 it was concluded that the construction and sale of houses by an organization otherwise exempt under sec_501 of the code over a period of months for the sole purpose of raising funds for the support of a church constituted an unrelated business within the meaning of sec_513 notwithstanding the fact that the organization did not plan to engage in further similar activities revrul_59_91 1959_1_cb_215 describes a corporation that sold a portion of its property it held as an investment the property sold was subdivided into residential lots graded the streets surfaced and the required drainage installed in holding the gains realized from the sales of the lots constituted ordinary_income the ruling implies the sizeable improvements made in order to facilitate the sales led to the conclusion the property was held primarily_for_sale_to_customers in the case of brown v commissioner f 2d 5th cir the taxpayer owned acres of unimproved land used for grazing purposes taxpayer decided to sell the land and subdivided it into lots cut in streets installed sewers constructed gas and electric lines and engaged in other activities of the kind usually carried out by a real_estate developer each year to properties were sold the court held that the taxpayer was holding lots for sale to customers in the regular course of business in 7_tc_198 the taxpayer sold lots out of a tract of land previously used in his nursery business but now more desirable as residential property since the taxpayer made no active efforts to sell and did not develop the property the court described the sale as in the nature of the gradual and passive liquidation of an asset therefore the income derived from the sales represented capital_gains income rather than ordinary_income from the regular course of business as in the brown case in 60_tc_996 acq 1974_1_cb_1 the tax_court analyzed the following factors in determining whether the taxpayer was engaged in the operation of a trade_or_business the purpose for which the asset was acquired the frequency continuity and size of the sales the activities of the seller in the improvement and disposition of the property the extent of improvements made to the property the proximity of sale to purchase and the purpose for which the property was held during the taxable_year in adam and subsequent cases the tax_court found no one of these factors is controlling but all are relevant facts to consider in determining whether the sale of property occurred in the regular course of the taxpayer's business see 606_f2d_77 5th cir 526_f2d_409 5th cir and 74_tc_187 in malat v riddell 393_us_569 the supreme court interpreted the meaning of the phrase held primarily_for_sale_to_customers in the ordinary course of the trade_or_business under sec_1221 the service has often applied the principles derived under sec_1221 to rulings interpreting the language of sec_512 the court interpreted the word primarily to mean of first importance or principally by this standard ordinary_income would not result unless a sales purpose is dominant further the courts have often held a taxpayer may make reasonable expenditures and efforts such as subdividing land construction of streets the provision of drainage and furnishing of access to such a necessity as water as part of the liquidation of an investment_asset without being treated as engaged in a trade_or_business for purposes of sec_1221 see barrios 265_f2d_517 2nd cir and buono v commissioner supra revrul_57_493 1957_2_cb_314 describes a corporation organized to build a stadium and lease it to a school district a political_subdivision which will eventually get title to such stadium the revenue_ruling states the corporation is entitled to exemption under sec_501 of the code as an organization not organized for profit but operated exclusively for the promotion of social welfare contributions to it are deductible by donors to the extent provided by sec_170 as contributions for_the_use_of a political_subdivision for exclusively public purposes analysis f did not acquire the 135-acre property for sale to individuals but rather acquired the property for use in its exempt purposes the state department of education determined the location and approved the purchase of the 135-acre property even though acres were only needed for the construction of the new high school as a result f had the surplus parcels and s remaining that were not need for the accomplishment of its exempt_purpose f states various improvements to the property were required by a number of governmental entities in order to construct the new high school and one by-product was the creation of the surplus parcels f did the minimum development to enable it to sell the surplus parcels to liquidate its investment in the property f is also planning to sell s s may be sold to d however if d deems the site usable as a special education or school_facility it will be sold to a third party if f does not sell s to d it will use the same considerations in selecting the prospective buyer developer of s as were used in the h transaction there will only be two proposed sales the pending sale of the surplus parcels to h which will close in and the proposed sale of s as discussed above occurring in the near future f has not advertised the availability of the surplus parcels other than by engaging a broker to liquidate the property at one time with one buyer f chose to sell to an experienced national and qualified developer f is maintaining control_over the development process to ensure a compatible environment for the adjoining high school none of the development activity is undertaken directly by f f is not performing any functions relating to the advertising or marketing of the property to the general_public it is clear f did not approach the sale of the surplus property or s in a manner typical of real_estate sales but rather as the liquidation of an investment held for exempt purposes therefore we conclude the surplus parcels and s are not held_for_sale in the ordinary course of business rather this is a liquidation of an investment_asset we further determinate consistent with the primary purpose test and facts and circumstances set out in malat v riddell supra these transactions do not involve the sale of property in the ordinary course of business but rather represent the liquidation of investment_assets the income from these transactions is excluded by virtue of the exclusion contained in sec_512 of the code since the sale of investment_property is involved rather than property held in inventory or for the sale to customers in the ordinary course of a trade_or_business accordingly we conclude the real_estate is not held in the ordinary course of any trade_or_business and income derived from the sale of parcels described above will not be subject_to tax as unrelated_business_income within the meaning of sec_511 through of the code by virtue of the exception of sec_512 lastly contributions to f are deductible by donors to the extent provided by sec_170 as contributions for_the_use_of a d a political_subdivision for exclusively public purposes see revrul_57_493 supra conclusion income from the sale of the surplus parcels and s does not give rise to unrelated_business_taxable_income within the meaning of sec_511 through of the code sale of the surplus parcels and s will not adversely affect f's exempt status under sec_501 of the code and does not adversely affect the ability of donors to f to deduct their contributions under sec_170 this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent because this ruling letter could help to resolve any future questions about tax consequences of your activities you should keep a copy of this ruling in its permanent records pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative you should keep a copy of this letter in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely debra kawecki manager exempt_organizations technical group
